Citation Nr: 0125446	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 8, 
1994, for service connection for migraine headaches.

2.  Entitlement to an effective date earlier than February 
27, 1998, for a permanent and total disability rating for 
non-service-connected pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions of April 1999 and 
December 1999.  The April 1999 RO rating decision granted a 
permanent and total disability rating for non-service-
connected pension purposes, effective February 27, 1998.  The 
December 1999 RO rating decision granted service connection 
for migraine headaches, effective November 8, 1994.  The 
veteran appeals for earlier effective dates for both 
benefits.


FINDINGS OF FACT

1.  A claim which included the issue of service connection 
for migraine headaches was filed by the veteran on February 
7, 1992; while that claim was pending, service connection for 
migraine headaches was granted, and the RO made service 
connection effective November 8, 1994.  

2.  The veteran's claim for non-service-connected pension 
benefits was filed on November 25, 1991, and this claim 
remained pending until the RO granted a permanent and total 
disability for pension purposes, effective February 27, 1998.  
The evidence as a whole demonstrates that his non-misconduct 
disabilities permanently prevented gainful employment as of 
the November 25, 1991 claim.  It is neither claimed nor shown 
that, even if he became permanently and totally disabled 
within the year prior to his November 25, 1991 claim, his 
disabilities were so incapacitating as to prevent him from 
filing a pension claim for at least 30 days following the 
date of permanent and total disablement.





CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of February 7, 
1992, for service connection for migraine headaches, are met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2001).

2.  The criteria for an earlier effective date of November 
25, 1991, for a permanent and total disability rating for 
non-service-connected pension purposes, are met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  BACKGROUND

The veteran had active service from April 1969 to April 1971.  

In October 1973, he filed claims with the VA for service 
connection for high blood pressure, headaches or migraine 
headaches, and an eye condition secondary to migraines.  By 
rating decision dated in February 1974, the RO granted 
service connection for "hypertension with headaches," and 
assigned a 10 percent rating for the disability.  (Service 
connection for an eye condition was denied.)  In the 
decision, it was noted that the headaches were apparently 
secondary to the hypertension.  The veteran filed a notice of 
disagreement with the 10 percent rating assigned, but did not 
submit a substantive appeal following the issuance of a 
statement of the case in October 1974.  

In January 1976, the veteran submitted a medical statement 
showing diagnoses of hypertension and migraine headaches.  In 
February 1976, the RO confirmed and continued the 10 percent 
rating for hypertension with headaches, and he did not 
appeal.  The 10 percent rating was confirmed and continued by 
subsequent rating decisions in October 1981 and October 1983, 
which were not appealed.  

On November 25, 1991, the RO received the veteran's claim for 
non-service-connected pension benefits.  He claimed that he 
was unable to work due to nerves, and that he had last worked 
as a general laborer in a poultry plant in 1982.  As income 
he reported Supplemental Security Income (SSI).  He also 
submitted a decision of the Social Security Administration 
(SSA), dated in November 1984, which found that he was 
disabled under the Social Security Act, due to chronic 
alcoholism, dependent personality, and schizophrenia.  
According to that decision, he had last worked for a poultry 
company for two weeks in 1984, but had been forced to quit 
because he could not do the work.  He testified at his 
hearing that he had worked at various jobs, but had lost jobs 
because of alcoholism and a nervous condition; he had been 
arrested nine times for public intoxication, had three 
convictions for driving under the influence, and his driver's 
license had been revoked.  He had a history of working 
intermittently as a sawmill laborer from 1966 to 1969, and 
from 1971 to 1982.  

VA records in January 1992 show that he was seen with the 
complaint of headaches, and a history of migraines was noted.  

In a statement received by the RO on February 7, 1992, the 
veteran requested that his compensation claim (hypertension 
with headaches (migraines)) be reopened and reevaluated as 
inferred by his service medical records.  

In January and February 1992, private treatment records were 
received, showing the veteran's treatment for multiple 
complaints from November 1971 to January 1992.  In May 1991, 
he complained of bitemporal and frontal headache, preceded by 
flashes, spots and lines in front of the yes, which he had 2 
to 3 times per month.  Migraine headaches were noted in 
October 1991 and November 1991.  In November 1991, he was 
having a migraine, which he had had for six hours.  He also 
had nausea and was not sleeping well.  Lortab was prescribed.  
Blood pressure readings showed a diastolic pressure of 90 or 
less.  

The report of an April 1992 VA general medical examination 
states that the veteran reported that he was diagnosed with 
hypertension in 1969, but was taken off hypertension 
medication in 1979 when he was placed on anxiolytic 
medications.  He also complained of headaches which he had 
approximately 3 to 4 times per month.  He described his 
headaches as a pressing sensation which started behind his 
eyes and led to a bifrontal throbbing.  He occasionally had 
nausea and vomiting with the headaches.  He had an aura of 
blurry vision prior to the onset of his headache.  He would 
go to a dark room for relief of pain.  He had taken Lortab in 
the past, and there was a question of dependence on that 
medication.  Presently, he was obtaining relief with Vicodin.  
His blood pressure was 124/84, and his cardiovascular system 
was normal.  The diagnoses included history of hypertension, 
currently off medications and not hypertensive; headache 
disorder, with components of both migraine and tension 
headaches; and anxiety disorder.  It was noted that given the 
fact that one dose of medication would relieve the headaches, 
if they were migraine headaches, they were of a minor 
severity. 

On a VA examination in April 1992, the veteran was reportedly 
currently unemployed secondary to his anxiety disorder.  He 
stated the had never been seen by a psychiatrist.  He said he 
had tried to work as a painter, but could not paint well any 
longer and had "messed up some jobs."  The veteran did not 
appear overtly anxious on examination.  He was resistant to 
the idea of treatment.  His appetite was good and he was not 
depressed.  He had little motivation.  Mental status 
examination showed that the veteran did not appear overtly 
anxious, although he was rather fidgety. He spoke 
spontaneously and there was increased rate and productivity 
of speech, but no pressure.  His appearance was unremarkable, 
and he had no unusual behavior.  There was no delusional 
thought content, and he denied suicidal thoughts.  His mood 
was a bit sad, but his affective range was fairly good and 
appeared congruent.  He was attentive, alert, and oriented, 
with no obvious impairment of either recent or remote memory.  
Intellectually, he appeared to be average; and his insight 
and judgment appeared to be adequate.  The veteran had never 
been to a psychiatrist.  The diagnoses included that the 
veteran had the onset of a severe anxiety and probably a 
panic disorder in 1979, but it was not believed that he had a 
psychotic break.  He developed alcohol dependence as a result 
and that was now in remission.  The veteran had a phobic 
disorder, as well as an anxiety disorder, and appeared to be 
a very dependent person. 

By rating decision dated in June 1992, the RO denied an 
evaluation in excess of 10 percent for hypertension with 
headaches.  A separate issue of service connection for 
migraines was not addressed in this decision.  In June 1992, 
the veteran filed a notice of disagreement.  In the July 1992 
statement of the case, the issue was framed as an increased 
evaluation of service-connected hypertension with headaches.

VA treatment records show that in July 1992, he was taking 
the medication Lorcet for migraines.  In September 1992, a 
neurological evaluation for prophylactic treatment was 
recommended.  Migraine headaches were diagnosed; it was also 
noted that the veteran's use of controlled substances was 
troublesome.  In October 1992, the veteran still had migraine 
headaches, up to five per month.  A neurology evaluation in 
October 1992 noted that the headaches were preceded by 
blurred vision and spots in the eyes.  The headache began in 
both temples and went to the neck, with throbbing, nausea and 
vomiting, photophobia, and were relieved by sleep.  They 
occurred about 4-5 times per month.  The diagnosis was 
migraine headaches, and the veteran's medications were 
changed to provide both prophylactic and abortive relief.  

VA treatment records show that in July and August 1994, the 
veteran complained of migraine headaches; also noted was a 
problem of drug-seeking behavior, primarily involving Valium, 
used to treat his anxiety.  In July 1994, he was to be seen 
to rule out major depression and recurrent depression.  
Mental hygiene clinic records show that in August 1994, the 
veteran was noted to have been a painter for the last 15 
years.  The assessment was generalized anxiety disorder.  
Mental status examination findings were normal.  Later that 
month, he was referred to a psychology interview.  He 
reported needing medication for migraines and insomnia, and 
stated that he was not depressed.  After a review of his 
history, it was concluded that one interview was enough, and 
that he was primarily interested in receiving medication.  
Also in August, he was seen with an acute crisis and increase 
in anxiety, due to a recent, sudden death in the family.  

In August 1994, blood pressure readings of 146/88 and 154/100 
were reported.  In October 1994, his blood pressure was 
156/98, and he was also noted to have classic migraines with 
insufficient response to medication.  In October 1994, it was 
noted that he was a migrant worker, and as a result, may not 
be able to return in time for his appointment in six months.  
In February 1995, he was referred to the drug seeking 
behavior program, due to having twice complained of losing 
his Valium prescription.  It was determined that his use 
would be more closely monitored.  His blood pressure was 
136/74.  

In a decision dated in December 1994, the Board noted that in 
the veteran's June 1992 notice of disagreement, he disagreed 
with the denial of an increased rating for hypertension with 
migraine headaches, and pointed out that service connection 
had been established for hypertension with headaches due to 
hypertension, service connection for a separate disorder of 
migraine headaches had not been established, and if he wished 
to file a claim for service connection for migraine headaches 
he could do so.  The decision addressed several other issues 
on the merits, including an increased rating for hypertension 
with headaches, and a permanent and total disability rating 
for pension purposes, which benefits were denied.  

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a joint 
motion filed in December 1995, the parties argued that, as to 
certain issues, the Board's decision should be vacated and 
remanded because the Board neglected to adequately develop 
the reasonably raised claim for service connection for 
migraine headaches.  The joint motion indicated that the 
veteran has made such a claim in his February 1992 statement, 
but that the RO had interpreted the veteran's statement as 
one solely for an increase in the rating for hypertension 
with headaches, and not a separate claim for service 
connection for migraines.  The joint motion requested further 
development on the issue of service connection for migraines.  
The joint motion also requested that the Board readjudicate 
the issue of entitlement to a total compensation rating based 
on individual unemployability.  [The December 1994 Board 
decision did not address an issue of a total compensation 
rating based on individual unemployability (which benefit is 
based on service-connected disability); rather the Board 
addressed the veteran's actual claim for a permanent and 
total disability for non-service-connected pension purposes.  
It appears that the joint motion confused these two separate 
issues.]  A Court order dated in December 1995 requested 
clarification of the issues on appeal.  A February 1996 Court 
order noted the joint motion, and the Court vacated that part 
of the Board's decision that purportedly denied service 
connection for migraine headaches and a total rating based on 
individual unemployability.  In July 1996, the Board remanded 
the case to the RO for further action on the claims for 
service connection for migraine headaches and for a permanent 
and total disability rating for non-service-connected pension 
purposes.  [Based on the Court order, the Board remand also 
directed that RO action be taken on a claim for a total 
compensation rating based on individual unemployability due 
to service-connected disability.  That claim was later denied 
by the RO and is not now on appeal.]

In the meantime, in a statement received at the RO on 
November 8, 1994, the veteran requested that his claim be 
reopened for reevaluation of hypertension with migraine 
headaches.  In May 1995, the RO denied an increased 
evaluation for "hypertension with headaches."  In June 
1995, the veteran submitted a notice of disagreement, and in 
August 1995, the RO issued a statement of the case.  

VA medical records show that in September 1995, he had blood 
pressure readings of 162/96 and 150/90; hypertension, not too 
well controlled, upper respiratory tract infection, and 
classic migraine were diagnosed.  A blood pressure of 184/104 
was noted in October 1995.  In November 1997, his blood 
pressure was initially 218/150; later in the examination, it 
was 160/110 and 150/100.  The veteran had run out of his 
medication.  Diagnoses were hypertension, anxiety, 
depression, panic attacks and backache.  

The veteran was hospitalized in a VA facility from February 
to March 1996, after an episode of loss of consciousness, 
falling, and confusion.  He was treated for alcohol 
withdrawal.  The final diagnoses were alcoholism, chronic 
obstructive pulmonary disease, and superficial trauma.  

On a VA examination in September 1996, the veteran reported 
migraines of two to three days duration, once or twice a 
month.  The diagnosis was migraine which appeared to 
significantly alter his ability to function for days at a 
time.  On general medical examination, he complained of 
debilitating headaches daily, on a chronic basis.  He also 
complained of post-traumatic arthralgias secondary to facial 
bone fracture.  His blood pressure was initially 168/110, but 
later in the examination, 130/96.  The impression was 
hypertension, chronic migraine headaches, and history of 
anxiety.  A chest X-ray did not reveal any evidence of 
pulmonary disease.  

In December 1997, he was noted to be taking Prozac which he 
felt was helping his symptoms.  He was helping a cousin in 
the business of selling trees.  

On February 27, 1998, the RO received another claim from the 
veteran for pension benefits.  He reported he had a high 
school education, was last employed as a laborer in 1984, was 
receiving SSI, and had recent treatment for a psychiatric 
condition. 

A VA examination in June 1998 resulted in diagnoses of severe 
essential hypertension, arteriosclerosis, fibromyalgia, 
possible osteoarthritis, chronic bronchitis, chronic 
obstructive pulmonary disease, headaches, chronic sinusitis 
and depression.  A neurology examination noted that the 
veteran reported his headaches occurred from twice a month to 
one headache every three moths.  The headaches usually lasted 
up to an hour.  The impression was classic migraine 
headaches, somewhat atypical in their short duration.  

In an employment history dated in November 1998, the veteran 
reported that he had last worked in 1984, feeding chickens, 
and that he had not earned any money for the past 12 months.  

In November 1998, the Social Security Administration informed 
the VA that the veteran was not receiving Social Security 
disability benefits.  

In April 1999, the RO granted a permanent and total 
disability rating for pension purposes, effective February 
27, 1998 (the date on which one of the claims for pension was 
received).  The RO said the veteran was not permanently and 
totally disabled prior to that date.  The RO noted the 
veteran's various health problems, including chronic 
obstructive pulmonary disease, arteriosclerosis, chronic 
bronchitis, and chronic sinusitis, in addition to the 
previously noted hypertension, anxiety disorder, and migraine 
headaches.  

In June 1999, the veteran submitted a letter stating that he 
was not drawing Social Security disability benefits; rather, 
he was drawing SSI.

In December 1999, the Board granted service connection for 
migraine headaches. 

By rating action dated in December 1999, the RO implemented 
the Board's grant of service connection for migraine 
headaches.  The RO made service connection and a 30 percent 
rating for the condition effective on November 8, 1994 (the 
date of receipt of one of the veteran's statements).  

The current appeal to the Board is for entitlement to an 
effective date earlier than November 8, 1994, for the award 
of service connection for migraine headaches, and for 
entitlement to an effective date earlier than February 27, 
1998, for the award of a permanent and total disability 
rating for pension purposes.

II.  ANALYSIS

The veteran has been apprised of the requirements to 
substantiate his claims.  Pertinent evidence has been 
obtained by the RO, and the veteran has not identified 
additional relevant evidence that has not already been 
sought.  Accordingly, the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  


Effective date for service connection for migraine headaches

The veteran contends that the effective date of service 
connection for migraine headaches should be earlier than 
November 8, 1994.  He argues that he filed a claim for the 
disability years earlier.  

The effective date for a grant of service connection is the 
day after separation from service or date entitlement arose, 
if a claim is received by the VA within one year of 
separation from service; otherwise the effective date is the 
date of VA receipt of the claim, or the day entitlement 
arose, whichever is later.  38 U.S.C.A. 5110 (a), (b)(1); 38 
C.F.R. 3.400 (b)(2).

Effective in October 1973, the veteran was granted service 
connection for hypertension with headaches.  On February 7, 
1992, he filed a claim for an increased rating for that 
disorder.  The December 1995 joint motion to the Court (which 
was granted by the February 1996 Court order) appears to 
identify the February 7, 1992 increased rating claim as also 
being a claim for separate service connection for migraine 
headaches.  The subsequent procedural history indicates that 
the February 7, 1992 claim for service connection for 
migraine headaches remained pending until the RO granted the 
benefit.  It follows that the correct effective date for 
service connection for migraine headaches is February 7, 1992 
(date of claim), rather than the date of November 8, 1994 
assigned by the RO.  Thus an earlier effective date of 
February 7, 1992 is warranted for service connection for 
migraine headaches.

Effective date for non-service-connected pension 

In general, the effective date of an award of pension 
benefits will be the date of claim or the date entitlement 
arose, whichever is later.  It is otherwise provided that if 
the veteran was prevented, by reasons of a disability which 
was so incapacitating, from applying for pension benefits for 
a period of at least 30 days beginning on the date on which 
he became permanently and totally disabled, the effective 
date will be the date of application for the benefits or the 
date on which he became permanently and totally disablied, 
provided that the veteran applies for a retroactive award 
withing one year from such date, whichever is to the 
advantage of the veteran.  38 U.S.C.A. § 5110(a), (b)(3); 
38 C.F.R. § 3.400(b)(1).  

With regard to the above effective date provisions, it is 
neither claimed nor shown that there was incapacitation 
affecting the ability to file a pension claim.  Thus the 
effective date for the veteran's pension is to be the date 
for VA receipt of the claim or, if later, the date 
entitlement arose (i.e., the date on which the veteran is 
shown to have become permanently and totally disablied from 
non-misconduct disabilities).  

One of the legal requirements for VA non-service-connected 
pension benefits is that the veteran be permanently and 
totally disabled from conditions not due to his own willful 
misconduct.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.321, 3.340, 3.342, 4.15, 4.17.  The veteran has a history 
of substance abuse, which is considered a willful misconduct 
condition and may not be considered in support of pension.  
See 38 C.F.R. § 3.301.

The veteran filed a claim for non-service-connected pension 
on November 25, 1991.  This claim remained pending (and in 
fact was subject to Board and Court actions) until the RO 
granted the benefit.  The RO made the award of pension 
effective February 27, 1998, which was the date of a later 
pension claim, but such is not supported by the law.  The 
November 25, 1991 claim should be the effective date for the 
pension award unless it is shown that the veteran did not 
become permanently and totally disabled until some later date 
(i.e., date entitlement arose).  The assembled evidence 
indicates that the veteran has had no gainful employment 
since well before his November 25, 1991 pension claim.  While 
he has misconduct substance abuse, he also has non-misconduct 
disabilities (especially a psychiatric condition) which have 
significantly interfered with the ability to work ever since 
his claim was filed.  Although the non-misconduct conditions 
have varied in severity since the time the claim was filed, 
in retrospect it may be said that these conditions rendered 
him permanently and totally disabled as of the November 25, 
1991 claim.

The Board finds that the November 25, 1991 claim governs the 
effective date of the veteran's award of pension, and he was 
permanently and totally disabled for pension purposes as of 
that date.  Therefore, an earlier effective date of November 
24, 1991, for a permanent and total disability rating for 
non-service-connected pension, is warranted.


ORDER

An earlier effective date of February 7, 1992, for service 
connection for migraine headaches, is granted.

An earlier effective date of November 24, 1991, for a 
permanent and total disability rating for non-service-
connected pension, is granted.




		
L. W. TOBIN
Member, Board of Veterans' Appeals



 

